Order entered September 23, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00982-CV

                              WILLIAM D. SHEETZ, Appellant

                                               V.

                             YOLANDA SLAUGHTER, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. 08-10401-A

                                           ORDER
       We GRANT the September 18, 2014 motion of Cathye Moreno, Official Court Reporter

for County Court at Law No. 1 of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before October 2, 2014.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE